296 S.E.2d 298 (1982)
STATE of North Carolina
v.
Herman NICKERSON.
No. 829SC231.
Court of Appeals of North Carolina.
October 19, 1982.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Fred R. Gamin, Raleigh, for the State.
Appellate Defender Adam Stein and Asst. Appellate Defender Ann B. Peterson, Raleigh, for defendant-appellant.
WELLS, Judge.
In his record on appeal, defendant chose to file a stenographic transcript of the trial proceedings, as is allowed under the provisions of Rule 9(c)(1) of the Rules of Appellate Procedure. The sole assignment of error presented by defendant requires a careful examination of the trial record including the trial court's instructions to the jury. In violation of the provisions of Rule 9(c)(1) and Rule 28(b)(4), defendant did not reproduce verbatim and attach as an appendix to his brief those portions of the transcript necessary to understand the question presented in defendant's brief. Such an omission requires that the entire stenographic transcript be circulated among all the judges on the panel and requires the judges to undertake the burdensome and time-consuming task of searching through the transcript for the pertinent pages. We note that this type of Rule violation is occurring with alarming frequency in appeals filed since the effective date of the rule change allowing the use of stenographic transcripts. Such abuses, if allowed to continue, will significantly impede the work of this Court. Rules of Appellate Procedure are mandatory and failure to observe them is grounds for dismissal. See Britt v. Allen, 291 N.C. 630, 231 S.E.2d 607 (1977); State v. Wilson, 58 N.C.App. 818, 294 S.E.2d 780 (1982).
For the reasons stated, this appeal is
Dismissed.
VAUGHN and WEBB, JJ., concur.